Citation Nr: 1340939	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  09-32 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right wrist disability. 

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for a foot rash. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1970 to March 1972, and had additional service in the Reserves. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in part, denied the Veteran's claims of entitlement to service connection for a right wrist disability, peripheral neuropathy, and a foot rash. 

The Board notes that the Veteran's claims were initially adjudicated in a January 2004 rating decision, and the Veteran did not appeal that decision.  As such, the Veteran would typically be required to submit new and material evidence to reopen his claims for service connection.  See 38 C.F.R. § 3.156(a) (2013).  However, since that rating decision, additional service treatment records have been received.  These records included findings that may be relevant to the Veteran's claims.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claims, VA will reconsider the claims, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2013).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claims must be reconsidered.  In other words, the submission of new and material is not required in this case for VA to consider the claims on the merits.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has current disabilities related to service.  He specifically asserts that while his foot rash began during active service, his right wrist and peripheral neuropathy had their onset during reserve service.  The record reflects that the Veteran served in the reserves following service.  However, the exact dates of his reserve service are unknown, as are the dates for the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  On remand, all of the Veteran's reserve duty dates, including ACDUTRA and INACDUTRA dates should be ascertained, as well as any outstanding corresponding service treatment and personnel records. 

Additionally, the Board notes that the Veteran is competent and credible with regards to his contention regarding the onset of his foot rash, peripheral neuropathy, and right wrist disabilities as he is competent to attest to such experiences as they are capable of lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, service treatment records confirm that the Veteran sustained a right wrist injury during service in 1980.  Therefore, the Veteran should be afforded examination to determine the current nature and etiology of his claimed disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center (NPRC), as well as the service department, or any other official channel as necessary, and ascertain the Veteran's reserve dates and verify the beginning and ending dates of each period of the Veteran's ACDUTRA and INACDUTRA therein, if any. All records and/or responses received should be associated with the claims folder.  All efforts to obtain this evidence must be documented in the claims folder. 

2. Obtain all outstanding service treatment and personnel records, to specifically include any dated during the ACDUTRA and INACDUTRA periods identified in the action paragraph above.  All efforts to obtain this evidence must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2013).

3.  Schedule the Veteran for an examination to determine the nature and etiology of a right wrist disability.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  The examiner should elicit a history from the Veteran. 

All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should specifically state 
a) whether the Veteran currently has a right wrist disability; 
b) whether there is a 50 percent probability or greater that any current disability (1) had its onset during a period a period of active service or ACDUTRA or otherwise etiologically related to a period of active duty of ACDUTRA; (2) is due to an injury during a period of INACDUTRA. 

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the disability.   

The examiner must provide a comprehensive report including complete rationales for all conclusions reached, and address all contradictory evidence of record and also the Veteran's contentions as to service incurrence.

4.  Schedule the Veteran for an examination to determine the nature and etiology of any current peripheral neuropathy.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  The examiner should elicit a history from the Veteran. 

All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should specifically state 
a) whether the Veteran currently has peripheral neuropathy; 
b) whether there is a 50 percent probability or greater that any current disability (1) had its onset during a period a period of active service or ACDUTRA or otherwise etiologically related to a period of active duty of ACDUTRA; (2) is due to an injury during a period of INACDUTRA; 
c) whether there is a 50 percent probability or greater that any current disability was caused or is aggravated by the Veteran's diabetes mellitus; and 
d) if the examiner determines that the Veteran's peripheral neuropathy is aggravated (i.e., permanently worsened) by diabetes mellitus, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995). 

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the disability.   

The examiner must provide a comprehensive report including complete rationales for all conclusions reached, and address all contradictory evidence of record and also the Veteran's contentions as to service incurrence.

5. Schedule the Veteran for an examination to determine the nature and etiology of any current foot rash.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  The examiner should elicit a history from the Veteran. 

All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should specifically state 
e) whether the Veteran currently has a foot rash; and  
f) whether there is a 50 percent probability or greater that any current disability (1) had its onset during a period a period of active service or ACDUTRA or otherwise etiologically related to a period of active duty of ACDUTRA; (2) is due to an injury during a period of INACDUTRA. 

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the disability.   

The examiner must provide a comprehensive report including complete rationales for all conclusions reached, and address all contradictory evidence of record and also the Veteran's contentions as to service incurrence.

6.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


